United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1161
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Feendios J. Felix,                       * District of Nebraska.
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                              Submitted: October 26, 2007
                                 Filed: October 31, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       In this direct criminal appeal, Feendios Felix challenges the reasonableness of
the 151-month prison sentence imposed by the district court1 following his guilty plea
to possessing with intent to distribute a mixture or substance containing a detectable
amount of methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1). The
government argues that Felix’s appeal is foreclosed by a provision in Felix’s plea
agreement in which he explicitly “waive[d] . . . his right to directly appeal any issue
in this case.”

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       We will enforce an appeal waiver where the defendant knowingly and
voluntarily entered into the plea agreement and appeal waiver, the appeal falls within
the scope of the waiver, and no miscarriage of justice would result. See United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc). We conclude that, in light
of the magistrate’s specific questioning of Felix at his change-of-plea hearing, he
knowingly and voluntarily entered into the plea agreement and appeal waiver, and that
enforcing the appeal waiver would not result in a miscarriage of justice. We therefore
hold that the appeal waiver is enforceable and that Felix’s challenge to his sentence
is foreclosed. See id. at 892 (defendant’s allegation that district court misapplied
Guidelines or abused its discretion is not subject to appeal in face of enforceable
appeal waiver); United States v. Reeves, 410 F.3d 1031, 1034 (8th Cir. 2005) (broad
appeal waiver precludes appeal based on misapplication of Guidelines).

      Accordingly, we dismiss the appeal.
                     ______________________________




                                         -2-